Service of the character here attempted must strictly follow the statute in order to satisfy due process.
The statute requires not only service upon the Secretary of State, but a registered letter with like notice mailed to the defendant at his last known address, and as proof that he received it, "the registered mail return receipt of such defendant shall be attached to and made a part of the return of service of such process." Section 6308-2, General Code.
This latter requirement was not complied with. On the contrary, the return of the sheriff shows that the defendant not only did not receive the registered mail notice, but that he would not, in all probability, receive any such notice through any other source. In my opinion, because of lack of service under the statute, the judgment was not voidable but void, and subject to attack at any time by anyone affected thereby. *Page 123